Citation Nr: 1236076	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-23 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In March 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In May 2010, the Veteran withdrew his request for a Board video conference hearing.  See 38 C.F.R. § 20.704(e) (2011).


FINDING OF FACT

The competent evidence reflects that the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas; however, total social impairment has not been shown at any time.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent (but no more) for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In October 2006, July 2008, and April 2009 letters, VA provided notice of the evidence and information required in connection with a claim for increased evaluation.  The Veteran's claim was subsequently readjudicated, most recently in a February 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

The Veteran's service treatment records, VA treatment records and examination reports, a private examination report, and Social Security Administration records have been obtained.  Neither the Veteran nor his representative identified any other outstanding treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

In April 2012, the Veteran's representative requested a 90-day stay in order to allow time for a review of the record and the submission of any additional evidence and argument.  The Board granted this 90-day stay in May 2012.  As approximately 180 days have passed since the April 2012 request for a 90-day stay, and no additional evidence has been identified or submitted by either the Veteran or his representative, the Board is proceeding with a final decision in order to avoid further unnecessary delay, notwithstanding the attorney-representative's request for an additional stay.  The Veteran's representative was notified of this course of action in September 2012 and October 2012 letters.

Throughout the appeal period, VA examinations were conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings and fully described the Veteran's PTSD disability.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file; as outlined above, the Veteran and his representative failed to identify or submit any additional evidence despite their 90-day stay request, even when the case stayed open for approximately 180 days.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is experiencing.

PTSD is rated under Diagnostic Code 9411, which is governed by the General Rating Formula for Mental Disorders.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV, are to be considered.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  The Federal Circuit has embraced the CAVC's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326  (Fed. Cir. 2004).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

In a September 2006 VA treatment record, the Veteran stated that he had passive suicidal ideations and that sometimes he would get lost in his neighborhood and not know where he was.  A GAF score of 62 was assigned.

At a November 2006 fee-basis VA PTSD examination by QTC Medical Services, the Veteran reported having the following symptoms of PTSD: difficulty falling asleep; nightmares; irritability; being short-tempered and verbally abusive toward others; poor social skills; persistent and recurrent recollections, dreams, and distress (with anxiety, nervousness, and palpitations) related to traumatic war events and with exposure to sensory triggers; avoidance of stimuli associated with traumatic events; hypervigilance; and exaggerated startle response.  He stated that he was unable to relate to people, that he preferred to be alone, and that he had not been able to be gainfully employed on a consistent basis.  At the time of this examination, he was working as an auto mechanic supervisor and had a difficult relationship with his supervisor and a fair relationship with his coworkers.

A mental status evaluation at the November 2006 examination revealed that the Veteran was oriented, with appropriate appearance, hygiene, behavior, and thought processes.  He had a near-continuous depressed mood, but such did not affect his ability to function independently.  His affect was angry, his psychomotor activity was decreased, and he had poor eye contact.  His communication, speech, concentration, abstract thinking, and memory were all within normal limits, and his judgment was not impaired.  He manifested no panic attacks, suspiciousness, delusions, hallucinations, obsessional rituals, suicidal ideation, or homicidal ideation.

The November 2006 examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 60.  The examiner opined that the Veteran was unable to establish and maintain effective work/school and social relationships because of his outbursts of anger, short-temperedness, verbal abuse, and constant fighting.  The examiner opined that the Veteran was unable to maintain effective family role functioning because he preferred to be alone and had three failed marriages.  The examiner opined that the Veteran was unable to perform recreation or leisurely pursuits because he had no desire to participate in any leisure activities, even though he did not have difficulty performing activities of daily living.  The examiner opined that the Veteran appeared to pose no threat of persistent danger or injury to himself or others; but with no support system or social or coping skills, his prognosis was guarded.

In November 2006 statements, two people who claimed to know the Veteran described the Veteran's difficulties with maintaining effective social relationships and employment due to his PTSD symptoms, including social withdrawal, suspiciousness, inappropriate anger, anxiety, depression, and intrusive thoughts.  One of these people noted that the Veteran did at times exhibit suicidal thoughts.

In a December 2006 VA treatment record, the Veteran revealed that he had a suicidal plan as recently as six months prior (but no current suicidal ideation) and that he had a history of hearing voices as recently as one week prior.  A GAF score of 65 was assigned.

In an October 2007 statement, the Veteran's girlfriend described how the Veteran's symptoms of PTSD adversely affected his occupational and social functioning.

At an October 2007 VA PTSD examination, the Veteran reported having the following symptoms of PTSD: anger outbursts; difficulty controlling his temper; hopelessness; low motivation; depression; irritability; lack of focus; memory problems (including difficulty remembering what people recently told him as well as remembering names); recurring nightmares; anxiety; avoidance of traumatic triggers; and social withdrawal.  He reported that he had not worked since December 2006 because he could not keep a job (due to not fitting in and having difficulty with people on the job).  He stated that he had been with the same girlfriend for six years and that she was the only person he was emotionally close to, but he described their relationship as "very stormy."  He stated that he had two adult children whom he only spoke to about once a year.  He reported that he lived with three housemates (with whom he shared responsibility for chores), stayed physically active, and engaged in hobbies.  He revealed that very infrequently he would hear his name being called, but otherwise did not report any auditory or visual hallucinations.  He noted that a few times a month he would become "down" and neglect personal hygiene, but generally he did not have a problem with this.

A mental status evaluation at the October 2007 examination revealed that the Veteran had fair grooming and hygiene, maintained appropriate eye contact, and was cooperative.  His speech was slow in pace and low in volume.  His thought processes were intact and his statements were organized.  He became slightly tearful when talking about his current mood, which he described as tired and frustrated.  He did not manifest any delusions, perceptual disturbances, or homicidal or suicidal thoughts, intentions, or plans.  He was alert and oriented to person, place, and time.  His memory, general fund of knowledge, and reasoning ability were unimpaired, but his judgment and proverb interpretation were slightly impaired.

The October 2007 examiner diagnosed the Veteran with chronic PTSD, and assigned a GAF score of 60.  The examiner noted that the Veteran did not report significant PTSD symptoms that would interfere with his daily work, but rather expressed concern related to his lack of employment and financial and residential stability.  The examiner stated that the GAF score of 60 was based on the Veteran's moderate difficulty in social and occupational functioning.  The examiner opined that the Veteran was currently employable.

VA treatment records dating from April 2008 through October 2008 documented the Veteran's ongoing treatment for PTSD symptomatology, with GAF scores ranging from 50 to 55.

In a July 2008 statement, the Veteran's girlfriend described how the Veteran's symptoms of PTSD adversely affected his occupational and social functioning.

In July 2008 statements, two of the Veteran's former employers described how the Veteran's anger and hostility toward other employees and customers negatively affected his job performance.

A July 2008 VA treatment record documented the Veteran's call to the National Suicide Hotline, at which time he stated that he did not want to die and would not want to think about harming himself, but that sometimes things got so overwhelming that he felt hopeless.  He revealed that he did not have active plans to harm himself.

At a March 2009 VA PTSD examination, the Veteran reported having the following symptoms of PTSD: daily intrusive memories of Vietnam; nightmares; avoidance of traumatic triggers; sleeping difficulties; exaggerated startle response; and marked irritability.  The Veteran described his trouble with keeping jobs and reported that his last job ended about six months prior after he got into a fight with his boss.  He noted that he was still with his long-time girlfriend, but that they did not live together because of her doubts about his stability to take care of her.  The Veteran stated that he was very much a loner and only had one friend.  His daily activities included spending time on the computer looking for employment, doing woodworking and selling decorative items that he made, and taking care of the house that he lived in.  The Veteran stated that he could not tolerate much social stimulation and was quick to become irritated and to verbally escalate with others when they irritated him.  He denied any current depression, suicidal ideation, homicidal ideation, obsessive-compulsive traits, symptoms of panic disorder, and psychotic symptoms.

A mental status evaluation at the March 2009 examination revealed that the Veteran was well-groomed, with a cooperative attitude, unremarkable motor activity and speech, appropriate affect (though constricted in range), and normal thought process.  He was alert, oriented, and free of confusion.  His attention, concentration, and memory appeared to be grossly intact, and his insight and judgment appeared to be fair.

The March 2009 examiner diagnosed the Veteran with chronic PTSD, and assigned a GAF score of 55, as well as a GAF score of 60 for the PTSD alone (apart from substance abuse).  The examiner opined that, with ongoing treatment for PTSD and his good work skills, there was no reason why he should not be able to continue working at least in the part time capacity.  In an April 2009 addendum, the March 2009 examiner opined that the Veteran's PTSD did not preclude full time work.

At his March 2009 RO hearing, the Veteran testified with regard to his PTSD symptomatology.  He stated that he had called a suicide hotline a couple of months prior.  He reported that he was not close with his children, he did not go to church (as there were too many people and he was not friendly), he had road rage, and he only had one friend as he was a loner.  He stated that he was still with his long-time girlfriend, but that the relationship was rough at times.

In an April 2009 statement, one of the Veteran's ex-wives (and the mother of his children) described the Veteran's PTSD symptomatology while she was married to him from 1970 to 1980.

The Veteran was awarded a total disability rating based on individual unemployability (TDIU), effective May 1, 2009, due to his service-connected coronary artery disease.

At an April 2011 VA PTSD examination, the Veteran reported having the following symptoms of PTSD: depression; anhedonia and amotivation; sleep difficulties; limited energy; feelings of worthlessness; variable concentration and difficulty completing long term projects; forgetfulness; a "nasty temper" (with verbal outbursts directed at his brother, brother-in-law, and girlfriend); intrusive memories of Vietnam; distressing dreams; avoidance of traumatic triggers; social detachment; and occasional hypervigilance.  He denied a history of suicide attempts since his last examination and noted that his most recent fleeting thoughts of self-harm were about three months prior (but he did not act on these).  He denied homicidal ideation, plan, or intent, as well as any generalized anxiety, panic, mania, psychosis, or obsessive-compulsive behaviors.  He reported infrequent experiences of hearing things (such as his name being called) but stated that this may be related to his hearing/tinnitus issues.  The Veteran described his relationship with his long-time girlfriend as "rather rocky" and his relationship with his two children as "very poor."  He described a typical day as including reading, being on the computer/Internet, watching TV, doing yardwork at his girlfriend's house, working on his book about Vietnam (which he had been writing for the past four to five months but was a slow process due to bringing up distressing memories), woodworking, and walking his dog.  He stated that he enjoyed woodworking, his relationship with his dog, and helping his girlfriend out.  When asked about friendships, he reported that his dog was his "number one companion" and that he only spent time with his girlfriend.  He stated that he had had one friend, but they had an argument ten to fifteen years ago and had not spoken since.  He reported that he had stopped working three years prior because he could not take the interpersonal stress anymore.  His activities of daily living were noted to be intact and regular.

A mental status evaluation at the April 2011 examination revealed that the Veteran was appropriately groomed, with cooperative manner, adequate eye contact, unremarkable speech, logical and goal-directed thought processes, euthymic and guarded mood, and appropriate affect.  There was no evidence of hallucinations or delusions.  The Veteran denied any homicidal or suicidal ideation, plan, or intent.  He was oriented to person, place, date (though he stated it was the 10th when it was the 11th), and situation.  Cognitive ability, judgment, and insight appeared adequate.

The April 2011 examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 55 to represent moderate symptoms with impairment in occupational and social functioning.  The examiner opined that the Veteran appeared capable of maintaining employment, at least in part-time capacity, in a position with limited interpersonal stress/responsibilities.

At a June 2011 private psychiatric examination, after reviewing all of the evidence of record and interviewing the Veteran, the examining psychiatrist diagnosed the Veteran with severe PTSD, characterized by symptoms such as suicidal ideation, aggressive behavior toward almost anyone he came into contact with, extensive social isolation, irritability, past audiological hallucinations, inappropriate behavior, and rage outbursts.  The examiner opined that the Veteran was unable to maintain consistent employment due to his severe PTSD symptoms.

The evidence demonstrates that the Veteran meets the criteria for a 70 percent rating under Diagnostic Code 9411, because his PTSD symptoms have caused occupational and social impairment with deficiencies in most areas throughout the entire period of claim.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence does not demonstrate that the Veteran meets the criteria for a rating in excess of 70 percent under Diagnostic Code 9411, because his PTSD symptoms have not been productive of total social impairment, as evidenced by his long-term relationship with the same girlfriend, his reports of having a friend, and the mental status examinations which show he has consistently presented to VA examinations as oriented and cooperative.  His disability picture has not been shown to be productive of gross impairment in thought processes or communication or an inability to perform activities of daily living at any time.  38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores ranging from 50 to 65 were assigned throughout the period of the current claim.  Such scores reflect moderate to severe symptomatology that has been adequately addressed by the 70 percent evaluation now assigned.  It is significant to reiterate that the Rating Schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluation in this case is adequate.  A rating in excess of the 70 percent now assigned is provided for a greater degree of impairment, but the competent evidence reflects that such is not present in this case.  The discussion above reflects that the symptoms of the Veteran's PTSD are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

The evidence supports a disability rating of 70 percent, but no more, for PTSD.  There is no evidence to the contrary, and such increased rating is warranted.


ORDER

Entitlement to a disability rating of 70 percent for posttraumatic stress disorder (PTSD) is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


